United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1405
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                           Walter William Cartwright, III

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                     for the District of North Dakota - Western
                                    ____________

                            Submitted: October 22, 2021
                              Filed: January 27, 2022
                                  ____________

Before LOKEN, WOLLMAN, and BENTON, Circuit Judges.
                         ____________

BENTON, Circuit Judge.

       The United States charged Walter William Cartwright, III with being a felon
in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Cartwright was transferred from state to federal custody for arraignment, then
transferred back to state custody in violation of the anti-shuttling provisions of the
Interstate Agreement on Detainers Act (IADA).
       As required by the IADA, the district court 1 dismissed the indictment—
without prejudice. Cartwright appeals, arguing it should be with prejudice. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                          I.

       This court reviews the district court's decision to dismiss an indictment
without prejudice under the IADA for abuse of discretion, and the factual findings
that support the decision for clear error. United States v. McKinney, 395 F.3d 837,
840 (8th Cir. 2005).

      The government agrees that Cartwright never waived the IADA anti-shuttling
provision, and that returning him to state custody violated it. The district court
dismissed the indictment pursuant to 18 U.S.C. App. 2, § 2, Art. IV(e). See Alabama
v. Bozeman, 533 U.S. 146, 153-55 (2001) (holding the IADA requires dismissal if
the shuttling provision is violated, with no de minimis exception). The only issue is
whether the district court erred in dismissing without prejudice.

       When the United States is the “receiving State” under the IADA, the court
may dismiss an indictment with or without prejudice. 18 U.S.C. App. 2. § 9(1). The
court must weigh three non-exclusive factors in considering how to dismiss an
indictment: “[t]he seriousness of the offense; the facts and circumstances of the case
which led to the dismissal; and the impact of a reprosecution on the administration
of the agreement on detainers and on the administration of justice.” Id.

                                         A.

      “The seriousness of the offense depends in part upon ‘the nature of the
conduct charged and the potential sentence.’” United States v. Macomber, 717 F.3d
607, 611 (8th Cir. 2013), quoting McKinney, 395 F.3d at 841.


      1
        The Honorable Daniel M. Traynor, United States District Judge for the
District of North Dakota.

                                         -2-
       The government charged Cartwright with being a felon in possession of a
firearm, a charge with a statutory maximum penalty of 10 years’ imprisonment and
a $250,000 fine. 18 U.S.C. § 924(a)(2). There is no mandatory minimum for the
offense. Id. The parties disagree about Cartwright’s potential sentence based on the
guidelines range. The government contends the guideline range was 100-120
months’ imprisonment based on a base offense level of 20, a four-level
enhancement, and 37 criminal history points. Cartwright disagrees, contending that
the four-level enhancement does not apply, and that much of the conduct adding to
his criminal history points occurred after the offense here. This would put him
somewhere in a range below 83 months’ imprisonment. Acknowledging the
different calculations, the district court concluded that, regardless of the suggested
sentence, Cartwright would still face a statutory maximum of 10 years.

       The crime of being a felon in possession of a firearm is a serious offense for
IADA purposes. See McKinney, 395 F.3d at 841 (finding one count of felon in
possession of a firearm and one of felon in possession of ammunition, each with a
10-year maximum, is a “serious offense”); United States v. Ward, 135 F. Appx. 885,
887 (8th Cir. 2005) (“[B]eing a felon in possession of ammunition[] carries a
statutory maximum penalty of ten years imprisonment and a $250,000 fine. This
type of penalty reflects the seriousness of the charged offense”).

       Cartwright argues that the district court improperly considered his character,
especially its subjective view that Cartwright was a “bad man.” The district court in
its order never refers to Cartwright as a “bad man” or even uses the phrase. The
court considered Cartwright’s criminal history because it related to the possible
sentence in his case, one of the factors guiding the determination of whether to
dismiss an indictment without prejudice. See Macomber, 717 F.3d at 611. The
district court did not abuse its discretion in ruling that the offense here was serious
given Cartwright’s prior history and the statutory maximum penalty of the offense.




                                         -3-
                                         B.

      The IADA protects prisoners from “uncertainties which obstruct programs of
prisoner treatment and rehabilitation.” 18 U.S.C. App. 2, § 2, Art. I; Culyer v.
Adams, 449 U.S. 433, 448-449 (1981). Article IV(e) prevents prosecutorial abuses
of the detainer. See, e.g., United States v. Kurt, 945 F.2d 248 (9th Cir. 1991),
referencing United States v. Ford, 550 F.2d 732, 737-39 (2d Cir. 1997), aff’d sub
nom. United States v. Mauro, 436 U.S. 340 (1978). “Bad faith or a pattern of
negligence by the government may weigh in favor of dismissal with prejudice.”
Macomber, 717 F.3d at 611, citing McKinney, 395 F.3d at 841.

       Here, Cartwright was transferred due to an administrative error. Cartwright
does not allege evidence of prosecutorial bad faith in his transfer—he instead states
that the U.S. Marshals “negligently returned Cartwright to state custody.” A
Supervisory Deputy United States Marshal explained that there has been only one
other violation of the IADA in North Dakota in the past three years. There was no
evidence of bad faith or negligent pattern here. The district court did not abuse its
discretion in determining this factor weighed in favor of dismissal without prejudice.

                                         C.

      Because the violation here was inadvertent, dismissing this case without
prejudice does not send a message that violations will be tolerated, as Cartwright
contends. Allowing reprosecution in a case where there was no prosecutorial
misconduct does not undermine the IADA.

       Cartwright contends that he was prejudiced, alleging that further violations of
the IADA would continue to make it difficult for him to consult his attorney. The
district court determined that possible future violations are not adequate to find
prejudice in the present case. As the district court explained, if further violations
occur, he will have recourse and a court will take into account the repeat nature of
the violation.



                                         -4-
       Cartwright further alleges prejudice because his mandatory programming at
the state penitentiary was interrupted by the violation, conflicting with the IADA’s
goals of facilitating prisoner treatment and rehabilitation. See 18 U.S.C. App. 2, §
2, Art. I. Cartwright claims he chose not to begin the treatment program due to
concerns about failing to complete it if he were returned to federal custody. The
district court acknowledged his concerns but ultimately decided his fears were
speculative, and that the administration of justice would better be aided by not
allowing him to escape liability on a “technical violation.” The district court did not
abuse its discretion in weighing the third factor.

                                    *******

      The dismissal without prejudice is affirmed.
                      ______________________________




                                         -5-